DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 13 are objected to because of the following informalities:  in claims 1 & 13, reciting “- - in a range 40o to <90o- -“ and a typographical error with missing “from”.  
For the consistence of claim, please change in a range from 40o to less than 90o. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is an independent claim, however, it is depended on “any proceeding claim”.
Claim 20 is an independent claim, however, it is depended on “claim 16”.
Claims 16 & 20 are confused to determine that independent claims or dependent claims.   Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14, 16-18, & 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20140084273)
Regarding claim 1, Nakayama discloses that a thermally activated delayed fluorescence (TADF) comprising:
a central electron donor moiety, wherein the central electron donor formed of a conjugated multi-ring system comprising three nitrogen atoms; and 
three electron acceptor moieties, each bonded to the central electron moiety via one of the three nitrogen atoms, wherein at least one of the three electron acceptor moieties is twisted relative to the central electron donor moiety defining a torsion angle (para. 0046-0056, structures 100-108, especially structures 104-105 & 108 are same core structure with similar structure).
Nakayama are silent that at least one of the three electron acceptor moieties is twisted relative to the central electron donor moiety defining a torsion angle in a range 40° to <90° whereby the TADF molecule has a photoluminescence quantum yield of >60 rate of reverse intersystem crossing from a lowest excited triplet state to excited singlet state of at least 1 x 106S-1.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain torsion angle & a certain quantum yield, because it would have been to obtain a certain torsion angle & a certain quantum yield to achieve stable structure and profitable production by high yield ration up to 80 or 90 %.	
Reclaim 2, Nakayama is silent that the torsion angle is in a range 50° to 80°.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain torsion angle, because it would have been to obtain a certain torsion angle & a certain quantum yield to achieve stable structure.
Reclaim 3, Nakayama discloses that at least two of the three electron acceptor moieties are twisted relative to the central electron donor moiety defining torsion angles in said range (para. 0046-0056, structures 100-108, especially structures 104-105 & 108 are same core structure with similar structure) 
Reclaim 4, Nakayama is silent that that the TADF molecule has a plurality of singlet - triplet resonances wherein the rate of reverse intersystem crossing from the lowest excited triplet state to the lowest excited singlet state is at least 1 x 10-1 s7.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain lowest excited singlet state, because it would have been to obtain a certain lowest excited singlet state to achieve expected functional semiconductor device.
Reclaim 7, Nakayama is silent that the TADF molecule has at least one delayed fluorescence decay time of less than 1 microsecond.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain delayed fluorescence decay time, because it would have been to obtain a certain delayed fluorescence decay time to achieve desirable delay to properly functioning semiconductor devices.
Reclaim 8, Nakayama is silent that the TADF molecule has at least one delayed fluorescence decay time of less than 0.5 microseconds.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain delayed fluorescence decay time, because it would have been to obtain a certain delayed fluorescence decay time to achieve desirable delay to properly functioning semiconductor devices.
Reclaim 9, Nakayama is silent that the photoluminescence quantum yield is at least 80%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain photoluminescence quantum yield, because it would have been to obtain a certain quantum yield to achieve profitable production by high yield ration up to 80 or 90 % (market target to up to above 90%).
Reclaim 10, Nakayama discloses that the central electron donor moiety comprises a triazatruxene moiety (para. 0046-0056, structures 100-108, especially structures 104-105 & 108 are same core structure (a traiazatruxene with similar acceptor moieties)).
Reclaim 11, Nakayama discloses that the central electron donor moiety comprises one or more functional groups bonded to one or more carbon atoms of the conjugated multi-ring system in addition to the three electron acceptor moieties bonded to the nitrogen atoms of the conjugated multi-ring system (para. 0046-0056, structures 100-108, especially structures 104-105 & 108 are same core structure (a traiazatruxene with similar acceptor moieties)).
Reclaim 12, Nakayama discloses that the central electron donor moiety consists of triazatruxene (para. 0046-0056, structures 100-108, especially structures 104-105 & 108 are same core structure (a traiazatruxene with similar acceptor moieties)) without any further functional groups bonded to carbon atoms of the conjugated multi-ring system.
Reclaim 13, Nakayama discloses that the electron acceptor moieties are each formed of a conjugated multi-ring system selected such that at least one of the three electron acceptor moieties is twisted relative to the central electron donor moiety defining the torsion angle in the range.
Nakayama is silent that at least one of the three electron acceptor moieties is twisted relative to the central electron donor moiety defining the torsion angle in the range 40° to <90°.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain torsion angle, because it would have been to obtain a certain torsion angle & a certain quantum yield to achieve stable structure
Reclaim 14, Nakayama discloses that the electron acceptor moieties are each formed of a conjugated multi-ring system selected such that the TADF molecule has a plurality of singlet – triplet resonances within 0.2 eV with at least one pair of singlet charge transfer and triplet charge transfer states within 0.05 eV (Fig. 1).
Reclaim 16, Nakayama discloses that a TADF material comprising: 
a TADF molecule according to any preceding claim (an 112 indefinite because an independent claim but multi -depended on any of claim claims); and 
a solid state host material in which the TADF molecule is disposed (Fig. 2).
Reclaim 17, Nakayama discloses that the solid state host is selected to have one or more of the following features:
a highest occupied molecular orbital (HOMO) greater than -5.36 eV and a lowest unoccupied molecular orbital (LUMO) lower than -3.00 eV;
a triplet level higher than 2.75 eV;
ambipolarity thereby supporting hole and electron transport;
a polarity selected to give low energy splitting between 'CT and °CT of the TADF molecule such that an energy gap between 'CT and °CT of the TADF molecule does not exceed 0.2 eV (para. 0013-0014).
Reclaim 18, Nakayama discloses that the solid state host is selected to have all of the aforementioned features (Fig. 2).
Regarding claim 20, Nakayama discloses that an electronic device comprising:
an anode;
a cathode; and
a TADF material according to claim 16 disposed between the anode and cathode (Fig. 2).
Reclaim 21, Nakayama is silence that the electronic device is an organic light emitting diode (OLED) with a maximum external quantum efficiency (EQE) which exceeds 20%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain maximum external quantum efficiency, because it would have been to obtain a certain maximum external quantum efficiency to effective semiconductor devices.
Reclaim 22, Nakayama is silent that OLED has a maximum EQE exceeding 30%.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain maximum external quantum efficiency, because it would have been to obtain a certain maximum external quantum efficiency to effective semiconductor devices.
Reclaim 23, Nakayama is silent that the OLED has a low roll-off such that it exhibits an EQE which exceeds 4% at a brightness of 10,000 cd/m2.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain maximum external quantum efficiency at a certain brightness, because it would have been to obtain a certain maximum external quantum efficiency to better semiconductor devices.
Reclaim 24, Nakayama is silent that the OLED exhibits an EQE that exceeds 8% at a brightness of 10,000 cd/m2.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain maximum external quantum efficiency at a certain brightness, because it would have been to obtain a certain maximum external quantum efficiency to better semiconductor devices.
Reclaim 25, Nakayama is silent that the OLED exhibits a TADF brightness level of greater than 15000 cd/m2.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain brightness level, because it would have been to obtain a certain brightness level to brighter semiconductor devices.
Reclaim 26, Nakayama is silent that the TADF brightness level is greater than 18000 cd/m-2.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain brightness level, because it would have been to obtain a certain brightness level to brighter semiconductor devices.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20140084273) in view of Jenekhen et al. (US 20160380203).
Reclaim 15, Nakayama is silence that the electron acceptor moieties each comprise dibenzothiophene-S, S-dioxide (DBTOz) (para 0065 & 0070).
However, Jenekhen suggest that the electron acceptor moieties each comprise dibenzothiophene-S, S-dioxide (DBTOz) (para. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakayama with an electron acceptor moieties each comprise dibenzothiophene-S, S-dioxide (DBTOz as taught by Jenekhen in order to enhance variety of electron-transport material and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20140084273) in view of Jenekhen et al. (US 20160380203).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20140084273) in view of Cheng et al. (US 20130056716)
Reclaim 19, Nakayama is silence that the solid state host is bis-4-(N-carbazolyl)phenyl phenylphosphine oxide (BCPO).
However, Cheng suggest that the solid state host is bis-4-(N-carbazolyl)phenyl phenylphosphine oxide (BCPO) (para. 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakayama with a solid state host is bis-4-(N-carbazolyl)phenyl phenylphosphine oxide (BCPO) as taught by Cheng in order to the highest luminance and lowest efficiency roll-off of the deep-blue phosphorescence devices (para. 0097)and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899